Citation Nr: 1419328	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  10-46 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for congestive heart failure, to include as secondary to diabetes mellitus.  

2.  Whether new and material evidence has been received to reopen a service connection claim for diabetes mellitus.  

3.  Whether new and material evidence has been received to reopen a service connection claim for a hearing loss disorder of the right ear.  

4.  Entitlement to a compensable disability rating for hearing loss of the left ear.  

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1978 to May 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 and September 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Wichita, Kansas.  

The Veteran also initiated an appeal of the September 2009 denial of service connection for tinnitus.  In a subsequent November 2010 rating decision, service connection for tinnitus was granted by the RO.  Because the appellant was awarded service connection for this disability, it is no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  

In the November 2010 VA Form 9 and the February 2014 Appellant's Brief, the Veteran alleged he is unable to work, at least in part due to service-connected disabilities and/or disabilities for which service connection is claimed.  Entitlement to total disability evaluation based on individual unemployability is an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In light of the U.S. Court of Appeals for Veterans Claims (Court) holding in Rice, as well as the evidence of record, the Board has amended the issues on appeal to include entitlement to total disability evaluation based on individual unemployability as reflected above.  

In the November 2010 VA Form 9, the Veteran raised the issue of service connection for hypertension, a claim previously denied by VA but not considered within the September 2009 rating decision on appeal.  As this issue has not been perfected for appellate review, it is not currently before the Board.  Nevertheless, the issue of whether new and material evidence has been submitted to reopen service connection for hypertension been raised by the record, although it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record discloses that further development is necessary.  Specifically, the duty to assist has not been satisfied.  In an August 2011 statement authored by the Veteran and forwarded from his Congressional representative, the Veteran indicated he has applied for Social Security disability benefits.  VA has an obligation to obtain Social Security Administration (SSA) records associated with a Veteran's claim for Social Security disability benefits.  See Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  As such records have not been obtained, remand is required in order for this evidence to be requested.  

Additionally, the Veteran reported to VA physicians that he follows his diabetes mellitus and heart conditions with outside providers.  For example, during a May 2008 visit he indicated he was followed on the outside for his diabetes and during an October 2008 visit he indicated he followed his heart disease with an outside cardiologist Dr. S.  During a December 2009 visit, he reported that Dr. L. was his primary care physician.  Furthermore, in his March 2010 Notice of Disagreement he reported treatment at Geary Community Hospital.  On remand, updated VA outpatient treatment records should also be obtained.  see Bell v. Derwinski, 2 Vet. App. 611 (1992).

In the February 2014 Appellant's Brief, the Veteran's representative indicated that the most recent VA examination of the Veteran's hearing loss was over 40 months old and requested an updated VA examination.  As the last VA examination was in October 2010, the Board is of the opinion an updated VA examination should be obtained.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that his disability had increased in severity) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous"). 

As noted in the Introduction, the Veteran and his representative have raised the issue of TDIU. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  While a claim for TDIU has been raised, the Board notes that entitlement to a TDIU has not been developed or adjudicated by the RO. In this regard, the RO/AMC should send the Veteran a VCAA notice letter for the TDIU claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice and assistance regarding the issue of entitlement to TDIU.

2.  The RO should ask the Veteran to identify all sources of treatment that he has received for his claimed conditions and to provide any releases necessary for VA to secure records of such treatment or evaluation.  The RO/AMC should obtain copies of the complete records of all such treatment and evaluation from all identified sources.  The RO should specifically request records from Geary Community Hospital, Dr. L. and Dr. S. 

A specific request should be made for all VA health treatment records dated from April 2010. 

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran. 

3.  The RO/AMC should obtain a copy of any decision to grant SSA benefits to the Veteran and the records upon which that decision was based, and associate them with the claims file.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of those records and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.  

4.  After the above development has been completed, the RO/AMC should schedule the Veteran for an audiological examination to determine the current severity of the Veteran's left ear hearing loss.  Any and all indicated evaluations, including audiometric and speech recognition using the Maryland CNC, should be performed.  The examiner must be provided with the claims folder for review. 

The examiner should specifically comment on the effect of his left ear hearing loss on his ability to obtain or maintain employment.

5.  When the development requested has been completed, the case should again be reviewed by the RO/AMC on the basis of the additional evidence and readjudicated.  If any benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

